--------------------------------------------------------------------------------


EXHIBIT 10.3




LETTER AMENDMENT TO AGREEMENT


This Letter Amendment to the Agreement (as defined below) (the “Letter
Amendment”) effective as of August 21, 2003 (the “Letter Amendment Effective
Date”), is entered into by and between IDEC PHARMACEUTICALS CORPORATION, a
Delaware corporation having its principal place of business at 3030 Callan Road,
San Diego, California 92121 ("IDEC") and GENENTECH, INC., a Delaware corporation
having its principal place of business at 1 DNA Way, South San Francisco,
California 94080 ("Genentech"), each on behalf of itself and its Affiliates.


WHEREAS, the parties to this Agreement entered into that certain “Amended and
Restated Collaboration Agreement” of June 19, 2003 (the “Agreement”); and


WHEREAS, the parties wish to enter into an amendment to the Agreement in order
to amend certain rights therein.


NOW THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth it is agree by and between the parties as
follows:


1.  All capitalized terms not defined in this Letter Amendment shall have the
meanings given to them in the Agreement.


2.  With respect to any disputes arising under the Agreement that are to be
referred to the parties respective chief executive officers in accordance with
Section 17.1, notwithstanding such provision, it is understood and agreed that
such disputes shall instead be referred to William H. Rastetter (on behalf of
IDEC or its successor) and Arthur D. Levinson (on behalf of Genentech or its
successor), in each case, for so long as such person remains in the employment
of such party (or its successor).


3.  This Letter Amendment may be terminated by either party at any time prior to
the expiration of the Agreement, which termination shall be effective upon
receipt of such notice by the other party.


4.  Except as specifically modified or amended hereby, the Agreement shall
remain in full force and effect and, as modified or amended, is hereby ratified,
confirmed and approved. No provision of this Letter Amendment may be modified or
amended except expressly in a writing signed by both parties nor shall any terms
be waived except expressly in a writing signed by the party charged therewith.
This Letter Amendment shall be governed in accordance with the laws of the State
of California, without regard to principles of conflicts of laws.


IN WITNESS WHEREOF, the parties have executed this Letter Amendment in duplicate
originals by their proper officers as of the date and year first above written.



 
IDEC PHARMACEUTICALS CORPORATION
 
GENENTECH, INC.
             
By:
 /s/ WILLIAM H. RASTETTER
 
By:
 /s/ ARTHUR D. LEVINSON
   
William H. Rastetter
Title:  Chairman and CEO
   
Arthur D. Levinson
Title:  Chairman and CEO


 

--------------------------------------------------------------------------------

